DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on May 26, 2022, the applicants have filed a RCE. The applicants have also amended claims 1-6 and 9-10.
3. Claims 1-6 and 9-10 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on May 26, 2022 have been fully considered but they are not persuasive regarding enablement rejection of claims 6 and 10. The applicants have amended claims to overcome indefiniteness rejection. The examiner also agrees with the applicant’s arguments regarding prior art and obviousness rejections since the instant compounds of formula I are structurally different from the prior art compounds by position of N in the 6-membered ring of the bicyclic ring system. Regarding enablement rejection of claims 6 and 10, the applicants did not discuss this rejection at all in their response and furthermore, did not provide any prior art references showing well established utility of ALK5 inhibitors for treating thyroid carcinoma, pancreatic cancer, lung cancer, colon cancer and neuroblastoma.

Conclusion
5. Rejection of claims 6 and 10 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
                        NEW       GROUNDS    OF   REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
Regarding lack of enablement issue of instant claims 1-6 and 9-10 for solvates, polymorphs, esters or prodrug forms of instant compounds of formula I, there is no teaching or guidance present in the specification for preparing any specific solvates, polymorphs, esters or prodrugs. Preparation of specific solvates or polymorphs of any compound is a very specialized field and involves their characterization using different techniques such as infrared spectrum, XRD powder diffraction etc. There is no teaching or guidance present in the specification regarding any specific solvents used for preparing specific solvates and polymorphs and their characterization using any techniques such as XRD powder diffraction or infrared spectrum etc. There is not even a single example present for preparing any specific solvate or polymorph of instant compounds of formula I. There is lot of unpredictability regarding stability of different solvates and polymorphs of any compound in the art. The instant compounds of formula I encompasses hundreds of thousands of compounds based on the values of variables R1, R2, m, n, A and X and therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue experimentation to select specific solvates and polymorphs of instant compounds with enhanced stability properties.
Regarding prodrug forms or esters, there is no teaching or guidance present in the specification for preparing specific types of prodrug form such carboxylic acid esters, amino acid or amide esters, phosphate esters, phosphono esters, sulfate esters etc. There is not even a single working example present in the specification for preparing any type of specific prodrug form of instant compounds of formula I. There is lot of unpredictability in the art for efficacy of different types of prodrug forms of any known compound following their in vivo administration since their efficacy depends upon various factors such as absorption from gut, metabolism by esterases etc. The instant compounds of formula I encompasses hundreds of thousands of compounds based on the values of variables R1, R2, m, n, A and X and therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue experimentation to select specific types of prodrug forms or esters of instant compounds of formula I which will be effective following in vivo administration.
Regarding enablement rejection of instant claims 5 and 9 for inhibiting every known ALK enzyme in the art, the specification teaches inhibitory effect of instant compounds on ALK5 activity as shown on pages 62-68 of specification. Based on these teachings, the instant compounds will have utility for inhibiting ALK5 activity only. There is no teaching or suggestion in the specification that compounds having inhibitory activity on ALK5 are well known in the art to inhibit activity of every known ALK enzyme in the art. The applicants have not provided any prior art references showing compounds having inhibitory activity on ALK5 only are well known in the art to inhibit activity of every known ALK enzyme in the art. There are no working examples present showing inhibitory effect of instant compounds on every known ALK enzyme in the art. The instant compounds of formula I encompasses hundreds of thousands of compounds based on the values of variables R1, R2, m, n, A and X and therefore, in absence of such teachings, guidance, presence of working examples and prior art, it would require undue experimentation to demonstrate inhibitory effect of instant compounds on every known ALK enzyme in the art and hence their utility for inhibiting every known ALK enzyme activity.

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 8,090,568) in view of Smith (WO 2019/195278 A1).
Kim discloses ALK5 inhibitors for treating ALK5-mediated diseases. The compounds 1-139 disclosed in Table 1 (see columns 31-87) by Kim meet all the limitations of instant claims when variable X represents N except that N in the 6-membered ring of bicyclic ring is present at 3rd position in relation to imidazole ring instead of 4th position. However, Smith also teaches ALK5 inhibitors of formula (I) where variables M1 and M2 can have variable position (see page 30) in relation to the imidazole ring (see compounds I-33 to I-40 as well as I-41 to I-61 on pages 144-148). In compounds I-33 to I-40, the N atom is present at 4th position in the bicyclic ring whereas in compounds I-41 to I-61, N atom is present at 3rd position in relation to imidazole ring similarly to the compounds disclosed by Kim (U.S. Patent 8,080,568). Therefore, it would have been obvious to one skilled in the art to prepare instant compounds having N atom present at the 4th position in the bicyclic ring instead of 3rd position in the compounds of Kim without affecting their utility for inhibiting ALK5 activity and treating ALK5-mediated diseases with reasonable expectation of success.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625